711 N.W.2d 366 (2006)
474 Mich. 1093
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Patrick DANIEL, a/k/a Patrick C. Daniel, a/k/a Patrick L. Daniel, a/k/a Patrick Lawrence Daniel, a/k/a Patrick Courtney Daniel, a/k/a Patrick Lee Daniel, a/k/a Rick Daniel, a/k/a Robert Bryan, a/k/a Steve Johnson, a/k/a Kirk Courtney Steele, a/k/a Allan Mark Miller, a/k/a Stephen Baker, a/k/a Stephen Britton, Defendant-Appellant.
Docket Nos. 129872 & (132), COA No. 251430.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the September 27, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.